Order discontinuing foreclosure action upon condition that the defendant, within ten days after service of copy of the order, pay plaintiff all taxable costs and disbursements and remedy all arrears and defaults other than payment of principal or installments of principal, affirmed, without costs. Payment of the arrears of taxes and water rates may or may not have been timely. If not, we think a timely tender was waived by plaintiff, for she admits that negotiations were carried on for the purpose of settling the action. We think a *823liberal rule should be applied to this ease and plaintiff should not be allowed to carry on to judgment and sale a foreclosure suit if the mortgagor will avail itself promptly of the remedies given it, as was evidently done here. (Fieber v. Cardassi, 241 App. Div. 743.) Lazansky, P. J., Young, Davis, Johnston and Adel, JJ., concur.